

RESTRICTED STOCK AGREEMENT
 
LI3 ENERGY, INC.
 
THIS AGREEMENT is entered into as of the 11th day of August, 2010 (the “Date of
Issuance”)
 
BETWEEN:
Li3 Energy, Inc., a company incorporated pursuant to the laws of the State of
Nevada,

 
(the “Company”)
 
AND:
MIZ Comercializadora, S. de R.L.



(the “Participant”).
 
WHEREAS:
 
A.           The Board of Directors of the Company (the “Board”) has approved
and adopted the Li3 Energy, Inc., 2009 Equity Incentive Plan (the “2009 Plan”),
pursuant to which the Board is authorized to issue to employees and other
selected persons restricted shares (the “Restricted Stock”) of the Company’s
common stock, $0.001 par value per share (the “Common Stock”);
 
B.           The Company and Participant have entered into an Employment
Services Agreement (the “Services Agreement”), dated as of August 11, 2010,
providing for the Participant to make available to the Company the services of
R. Thomas Currin, Jr. (the “Executive”) as the Company’s Chief Operating
Officer; and
 
C.           The Board has authorized the grant to Participant of a total of Two
Million Five Hundred Thousand (2,500,000) shares of Restricted Stock;
 
NOW THEREFORE, the Company agrees to issue to the Participant, upon the terms
and conditions set forth herein and in the 2009 Plan, Two Million Five Hundred
Thousand (2,500,000) shares of Restricted Stock.  Capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the 2009 Plan.
 
1.           Vesting Schedule.  Subject to the provisions of this Section 1, the
Participant’s interest in the Restricted Stock shall vest in accordance with
Exhibit A hereto.
 
 
(a)
If the Executive’s employment by the Company is terminated (A) in connection
with a Change of Control (as defined in the Services Agreement) or (B) by the
Executive for Good Reason (as defined in the Services Agreement), then all of
the Participant’s interest in the Restricted Stock shall vest immediately upon
the date of termination of employment; provided, however, that such acceleration
of vesting shall not apply with respect to a Change of Control following which
the Executive remains Chief Operating Officer or continues to perform functions
and be responsible for duties significantly and substantially similar to those
of such position.


 

--------------------------------------------------------------------------------

 
 
 
(b)
If the Executive’s employment is terminated for any other reason (including,
without limitation, on account of death or Permanent Disability (as defined in
the Services Agreement)), then all unvested Restricted Stock shall expire and be
cancelled immediately upon the date of termination of employment.

 
2.           Transfer Restrictions.


a.           The Restricted Stock granted hereunder may not be sold, pledged or
otherwise transferred until the Restricted Stock becomes vested in accordance
with Exhibit A.  The period of time between the date hereof and the date the
Restricted Stock becomes vested is referred to herein as the “Restriction
Period.”


b.           If the Participant’s relationship with the Company is terminated by
the Company for cause (as determined in the sole discretion of the Company) or
voluntarily by the Participant, the balance of the Restricted Stock subject to
the provisions of this Agreement which have not vested at the time of the
termination of the Participant’s relationship with the Company shall be
forfeited by the Participant, and ownership transferred back to the Company


3.           Investment Intent.  By accepting the Restricted Stock, the
Participant represents and agrees that none of the shares of such Restricted
Stock will be distributed in violation of applicable federal and state laws and
regulations.  In addition, the Participant further represents and agrees that
the Participant is aware that such securities may not be transferred at any time
without (i) registration under the Securities Exchange Act of 1933, as amended
(the “Securities Act”), or (ii) an exemption from such registration and a
written opinion of legal counsel addressed to the Company that the proposed
transfer of the Restricted Stock may be effected without registration under the
Securities Act, which opinion must be in form and from counsel reasonably
satisfactory to the Company.  The Participant further represents and agrees that
the Participant is acquiring the Restricted Stock for investment and without any
present intention to sell or distribute such shares.
 
4.           Stock Certificate Legends.  Each share certificate evidencing the
Restricted Stock issued hereunder shall be endorsed with the following legends:
 
a.           THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY
BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH  RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION
EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH
SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR   APPLICABLE STATE SECURITIES LAWS.

 
- 2 -

--------------------------------------------------------------------------------

 

b.           THE SHARES REPRESENTED BY THIS CERTIFICATE ARE TRANSFERABLE ONLY IN
ACCORDANCE WITH SECTION 8 OF THE LI3 ENERGY, INC. 2009 EQUITY INCENTIVE PLAN, A
COPY OF WHICH IS ON FILE WITH, AND AVAILABLE FROM, THE SECRETARY OF THE COMPANY.
 
c.           Any legend required by any applicable state securities laws.
 
5.           Escrow.  The certificate or certificates evidencing the Restricted
Stock subject hereto, if there is an applicable Restriction Period, shall be
delivered to and deposited with Gottbetter & Partners, LLP, counsel to the
Company, as escrow agent in this transaction (the “Escrow Agent”). The Stock may
also be held in a restricted book entry account in the name of the
Participant.  Such certificates or such book entry shares are to be held by the
Escrow Agent until termination of the Restriction Period, when they shall be
released by said Escrow Agent to the Participant.
 
6.           Employee Shareholder Rights.  During the Restriction Period, if
any, the Participant shall have all rights of a shareholder with respect to the
Restricted Stock except for the right to transfer the Restricted Stock, as set
forth in Section 2 and except as set forth in Section 7.  Accordingly, the
Participant shall have the right to vote the Restricted Stock and to receive any
cash dividends paid to or made with respect to the Restricted Stock.
 
7.           Changes in Stock.  In the event that as a result of (a) any stock
dividend, stock split or other change in the Common Stock, or (b) any merger or
sale of all or substantially all of the assets of other acquisition of the
Company, and by virtue of any such change the Participant, in its capacity as
owner of unvested shares of Restricted Stock which have been awarded to it, if
any (the “Prior Stock”), shall be entitled to new or additional or different
shares or securities, such new or additional or different shares or securities
shall thereupon be considered to be unvested Restricted Stock and shall be
subject to all of the conditions and restrictions which were applicable to the
Prior Stock pursuant to this Agreement.
 
8.           Resale Restrictions May Apply.  Any resale of the shares of
Restricted Stock received will be subject to resale restrictions contained in
the securities legislation applicable to the Participant.  The Participant
acknowledges and agrees that the Participant is solely responsible (and the
Company is not in any way responsible) for compliance with applicable resale
restrictions.
 
9.           Subject to the 2009 Plan.  The terms of the Restricted Stock are
subject to the provisions of the 2009 Plan, as the same may from time to time be
amended, and any inconsistencies between this Agreement and the 2009 Plan, as
the same may be from time to time amended, shall be governed by the provisions
of the 2009 Plan, a copy of which has been delivered to the Participant, and
which is available for inspection at the principal offices of the Company.

 
- 3 -

--------------------------------------------------------------------------------

 
 
10.          Professional Advice.  The acceptance of the Restricted Stock and
the sale of Restricted Stock may have consequences under federal and state tax
and securities laws which may vary depending upon the individual circumstances
of the Participant.  Accordingly, the Participant acknowledges that it has been
advised to consult its personal legal and tax advisor in connection with this
Agreement and its dealings with respect to the Restricted Stock.
 
11.          No Employment Relationship.  Whether or not any shares of
Restricted Stock are to be granted under this 2009 Plan shall be exclusively
within the discretion of the 2009 Plan administrator, and nothing contained in
this 2009 Plan shall be construed as giving any person any right to participate
under the 2009 Plan.  The grant of Restricted Stock shall in no way constitute
any form of agreement or understanding binding on the Company or any Affiliate
with a Participant, for any length of time, nor shall it interfere in any way
with the Company’s or, where applicable, an Affiliate’s right to terminate the
Participant’s relationship with the Company at any time, which right is hereby
reserved.
 
12.          Entire Agreement.  This Agreement is the only agreement between the
Participant and the Company with respect to the Restricted Stock, and this
Agreement and the 2009 Plan supersede all prior and contemporaneous oral and
written statements and representations and contain the entire agreement between
the parties with respect to the Restricted Stock.
 
13.          Notices.  Any notice required or permitted to be made or given
hereunder shall be mailed or delivered personally to the addresses set forth
below, or as changed from time to time by written notice to the other:


The Company:
 
Li3 Energy, Inc.
   
Av. Pardo y Aliaga 699 Of. 802
   
Lima 27, Perú
   
Attention:  CEO
     
With a copy to:
 
Gottbetter & Partners, LLP
   
488 Madison Avenue, 12th Floor
   
New York, NY 10022
   
Attention: Adam S. Gottbetter, Esq.
     
The Participant:
 
MIZ Comercializadora, S. de R.L.
   
Calle Principal de El Hatillo
   
km 8.2 frente Villa San Jorge, Tegucigalpa
   
HONDURAS

 
- 4 -

--------------------------------------------------------------------------------


 
Li3 ENERGY, INC.
 
By:
      
 
Name:
 
Title:
 
MIZ COMERCIALIZADORA, S. de R.L.
 
By:
      
 
Name:
 
Title:


 
- 5 -

--------------------------------------------------------------------------------

 

EXHIBIT A


TERMS OF THE RESTRICTED STOCK GRANT


Name of the Participant:
 
MIZ Comercializadora, S. de R.L.
     
Date of Grant:
 
August 11, 2010
     
Designation:
 
Restricted Stock
     
1.
Number of Shares granted:  
 
2,500,000 shares
       
2.
Vesting Dates:
 
500,000 shares
on completion of a resource estimate by an independent qualified person
completed to Canadian National Instrument 43-101 standards on any of the
Company’s mining projects.
               
400,000 shares
on confirmation of the flow sheet design based on the preliminary metallurgical
testing in a pilot plant on any of the Company’s mining projects.
               
300,000 shares
on the completion of a Feasibility Study (as defined in the Services Agreement)
on any of the Company’s mining projects
               
300,000 shares
on execution by the Company with a purchaser of a binding off-take agreement for
production of on any of the Company’s mining projects
               
1,000,000 shares  
on commencement of Commercial Production (as defined in the Services Agreement)
on any of the Company’s mining projects


 

--------------------------------------------------------------------------------

 